Citation Nr: 0105590	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  97-16 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an original evaluation greater than 10 
percent for a lumbar spine disability.  

2.  Entitlement to an increased evaluation greater than 20 
percent for a lumbar spine disability.  

3.  Entitlement to an original evaluation greater than 10 
percent for a hypertension disability.  

4.  Entitlement to service connection for an allergic 
rhinitis disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty for multiple periods 
between April 1989 and September 1996, totaling over six 
years.  He also had over seven years of additional inactive 
duty service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.  It was next remanded in a 
February 1999 Board (BVA) decision, and has been returned for 
our review.  

As explained more fully below, the claims concerning a lumbar 
spine disability and an allergic rhinitis disability are 
addressed in the remand section of the opinion.  


FINDINGS OF FACT

1.  The veteran's hypertension was not shown to be manifested 
by diastolic pressure of predominately 110 or more, or 
systolic pressure of predominately 160 or more.

2.  The veteran's service-connected hypertension does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.



CONCLUSION OF LAW

The criteria for an original evaluation greater than 10 
percent for a hypertension disability have not been met, 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.20, 
4.104 Diagnostic Codes 7101 (1997) (2000); and referral for 
consideration of an extra-schedular rating for 
service-connected hypertension is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to an original evaluation greater than 10 percent 
for a hypertension disability.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, ____ 
(2000).  The RO requested and received the veteran's VA 
treatment records, and service medical records.  There is no 
indication of any additional records which the RO failed to 
obtain.  The RO also provided the veteran an appropriate VA 
examination.  No further assistance to the veteran is 
required.

Historically, service connection for a hypertension 
disability was established in a February 1997 rating decision 
(RD).  The RO noted that the veteran manifested elevated 
blood pressure during service.  A zero percent 
(noncompensable) rating was assigned.  An August 1997 RD 
later found that a 10 percent original evaluation was 
warranted.  After the veteran disagreed with the original 
disability rating assigned for the disability on appeal, the 
RO issued additional supplemental statements of the case 
which appear to have addressed the issue as entitlement to an 
increased rating. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction is important in determining 
the evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Thus, the distinction 
between disagreement with the original rating awarded and a 
claim for an increased rating is important in terms of VA 
adjudicative actions.

The RO identified the issue on appeal in the statement of the 
case (SOC) dated April 1997 not as a claim for an 
"increased" disability rating for the service-connected 
disorder but rather as "Evaluation of" the 
service-connected disorder.  More importantly, the RO 
provided the appellant with the appropriate applicable 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation in that 
SOC.  Although the supplemental statements of the case (SSOC) 
identified the issue on appeal as solely one for an increased 
evaluation, the Board concludes that the veteran was not 
prejudiced by this possible error in the circumstances of 
this case.  

Despite the phrasing of the issue on appeal in the SSOC, the 
RO did comply with the substantive tenets of Fenderson in its 
adjudication of the veteran's claim.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original ratings properly considered based on all the 
evidence of record.  In the particular circumstances of this 
case, the Board finds that it is not necessary to remand the 
veteran's claims in order to instruct the RO to issue a SSOC 
that correctly identifies the issue on appeal.  Any error to 
the veteran by the phrasing of the issue on appeal in the 
SSOC was not prejudicial to the veteran's claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issue on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned for his service-connected condition.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's hypertension disability is rated by application 
of the criteria set forth in Diagnostic Code 7101 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.104 Part 4 
(2000) (hereinafter Schedule).  

The Board notes that the regulations governing diseases of 
the arteries and veins were changed effective January 1998.  
Generally, when the regulations are revised during the 
pendency of an appeal, it should first be determined whether 
the intervening change is more favorable to the veteran.  It 
may be necessary to separately apply the pre-amendment and 
post-amendment version of the regulation to the facts of the 
case in order to determine which provision is more favorable, 
unless it is clear from a facial comparison that one version 
is more favorable.  


Second, if the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change.  Third, 
the prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  VAOPGCPREC 3-2000.

Prior to January 12, 1998, hypertension was evaluated by 
criteria under Diagnostic Code 7101, 38 C.F.R. § 4.110 
(1997), which provided that a 10 percent evaluation was 
assigned when readings reflected a diastolic pressure of 
predominately 100 or more, or when continuous medication was 
required in order to control a hypertension disability and 
the individual had a history of diastolic pressure being 
predominately 100 or more.  A diastolic pressure of 
predominately 110 or more with definite symptoms warranted a 
20 percent evaluation; while a diastolic pressure of 
predominately 120 or more with moderately severe symptoms 
warranted a 40 percent evaluation; and a diastolic pressure 
of predominately 130 or more with severe symptoms 
contemplated a 60 percent evaluation.

The criteria in effect since January 12, 1998 provide that a 
10 percent evaluation will be assigned when diastolic 
pressure is predominately 100 or more, or when continuous 
medication is required for control and the individual had a 
history of diastolic pressure being predominately 100 or 
more, or when systolic pressure is predominately 160 or more.  
A diastolic pressure of predominately 110 or more, or a 
systolic pressure of predominately 200 or more, warrants a 20 
percent evaluation; while a diastolic pressure of 
predominately 120 or more warrants a 40 percent evaluation; 
and diastolic pressure of predominately 130 or more 
contemplates a 60 percent evaluation.

A review of the veteran's service medical records (SMRs) show 
blood pressure readings of 140/95 (February 1993), 126/92 
(October 1993), 130/72 (January 1994), 148/93 (May 1994), 
136/98 (January 1995), 148/97 (January 1995), 152/98, 
136/102, 172/130, 116/118, and 170/117 (March 15, 1995); and 
152/100, 153/105 (March 21, 1995).  


On April 1, 1995, he began taking medication.  Thereafter, 
his blood pressure readings were 140/98, 146/96, 134/98 
(April 4, 1995); 138/100, 136/94 (April 11, 1995); 147/96 
(April 12, 1995); 145/98 (April 13, 1995); 154/106 (April 14, 
1995); 134/89 (April 15, 1995); 148/90 (April 16, 1995); and 
131/88 (April 17, 1995).  A consultation record, dated April 
19, 1995 shows that the veteran was followed for high blood 
pressure, that his current blood pressure was 147/102 to 
144/84, and that he was on Sudafed.  That report also shows 
that the examiner stated "no Sudafed, controlled to a 
reasonable level now...".  Additional readings were: 133/87 
(April 20, 1995); 133/87 (April 20, 1995); and 138/96 (April 
21, 1995).  It was noted that he was to continue his 
medication.  

His blood pressure was reportedly 143/100 in July 1995 and 
134/86 in August 1996.  A record dated only September 26, 
(but showing a follow up appointment scheduled for November 
1996) shows that his blood pressure was 153/104.  

Records from a VA medical center (VAMC) show that his blood 
pressure was 165/102 in October 1996, and 140/89 and 146/94 
in December 1996.  The RO determined, in a February 1997 
rating decision, that service connection was established, and 
a zero percent rating was assigned.  A subsequent rating 
action in August 1997 established a 10 percent original 
evaluation.  

The evidence does not show that an original evaluation 
greater than the current 10 percent evaluation is warranted.  
That is, it does not show that the veteran's diastolic blood 
pressure was predominately 110 or more, or that his systolic 
pressure was predominately 200 or more.  Specifically, we 
note that although the veteran's blood pressure readings did 
show diastolic readings at or above 100 at times, that his 
many readings were only rarely above 110 - primarily on one 
day in March 1995.  Thus, a rating greater than 10 percent is 
not warranted under either set of criteria, therefore; 
neither the old or the new regulations are more favorable to 
the veteran in this case.  

As the preponderance of the evidence is against the veteran's 
claim for an original evaluation greater than 10 percent for 
a hypertension disability, the claim must be denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition, that is, there is no evidence in the claims file 
to suggest that marked interference with employment is the 
result this condition.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.



ORDER

Entitlement to an original evaluation greater than 10 percent 
for a hypertension disability, to include the issue of 
entitlement to an extraschedular evaluation, is denied.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

First, we note that the June 1999 VA back compensation and 
pension examination did not list the full range of motion 
(FROM) or average ROM, and also did not address the issue of 
whether there is additional functional impairment or loss due 
to weakness.  As both of this items were requested in the 
February 1999 BVA remand, this issue must be remanded for 
another examination.  Stegall v. West, 11 Vet. App. 268 
(1998) (Board not to evaluate claim when medical examination 
on Remand inadequate, and directives in Remand not followed).


In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that when the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups', that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45 are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).

We note that our previous remand specifically asked for a 
reference to FROM, and that the examiner was also asked to 
assess the level of functional loss.  However, as this was 
not accomplished, this issue must be remanded for an 
additional examination.  Specifically, 38 C.F.R. § 4.40 
provides that functional loss as evidenced by objective 
evidence of pain on use, inability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, are relevant 
considerations in evaluating disabilities of the 
musculoskeletal system.  The examiner should state whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, or pain on movement.  See 38 C.F.R. § 4.45 
(2000).  

In addition, we note that the veteran has averred that 
although he had an allergic disorder prior to service, that 
his disorder increased in severity during service 'in the 
jungle'.  Specifically, he testified that he occasionally 
took over the counter allergy medication seasonally prior to 
service in Panama.  We note that his SMRs show allergy 
testing and treatment for allergic rhinitis, and that the 
veteran currently uses prescription oral medication and an 
inhaler, reportedly year round.  We are of the opinion that a 
records review by an examiner would be helpful prior to 
further appellate consideration of this issue.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for allergic 
rhinitis and a low back disorder.  After 
securing the necessary releases, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The veteran should be afforded VA 
eyes, ears, nose and throat, and low back 
examinations to comply with the 
requirements of the February 1999 remand.  
The claims folder and a copy of this 
remand should be made available to the 
examiner for review before the 
examination.  

3.  First, the EENT examiner should 
indicate review of the claims file on the 
examination report, obtaining the claims 
file where necessary.  Next, the examiner 
should provide an opinion as to whether 
it is as likely as not that the veteran's 
allergic rhinitis disorder either began 
in, or was aggravated by, a period of 
active service.  

4.  The back examiner should indicate 
review of the claims file on the 
examination report, obtaining the claims 
file where necessary.  Next, the examiner 
should: 
(A) conduct ROM testing , listing the 
average or normal FROM, and 

(B) state whether there is 
(i) less movement than normal,  
(ii) more movement that normal,
(iii) weakened movement, 
(iv) excess fatigability, 
(v) incoordination, or 
(vi) pain on movement, 
due to functional loss as evidenced by 
objective evidence of pain on use, 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance (i.e. functional impairment 
or loss, see 38 C.F.R. §§ 4.40 4.45, 8 
Vet. App. 202, 206 (1995)).  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran is hereby informed that failure to cooperative 
with requested development might adversely affect his case.  
See 38 C.F.R. § 3.655 (2000) (failure to report for 
Department of Veterans Affairs examination).

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 


